Citation Nr: 1741895	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  12-08 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama 


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent from August 16, 2010 to April 14, 2011; in excess of 10 percent from June 1, 2011 and in excess of 50 percent from April 9, 2015.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1978 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2017, the Veteran presented sworn testimony during a Video-Conference Board hearing in Montgomery, Alabama, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.


REMAND

New Examination - Right Wrist - Worsening

The Veteran has claimed since his last VA examination that his wrist disability has worsened.  The Veteran's last VA examination to determine the status of his right wrist disability was in April 2015.  As a result, and given the time that has transpired since his last examination and the complexity of the Veteran's right wrist disability and his related carpal tunnel syndrome of his right hand the Board finds that a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

TDIU - Intertwined

The development requested in connection with the foregoing claims could have bearing on whether an award of TDIU is proper.  Hence, this final issue is not yet ripe for appellate review and must be deferred pending readjudication of those other remanded claims.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177  (2009) (en banc) Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (noting that two or more issues are inextricably intertwined if the disposition of one claim could have a significant impact on the outcome of another).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response, VA treatment records should be collected from the Birmingham VA Medical Center and all associated outpatient facility and clinics from January 19, 2017 to present.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  Schedule the Veteran for an appropriate VA examination(s) with an appropriate VA examiner(s).  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

Then, schedule the Veteran for a VA examination with the appropriate examiner to determine the current severity of his right wrist disability.  The claims file must be thoroughly reviewed by the examiner, and the examiner should note that review in the VA examination report.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail and supported by full and complete rationale.  The examiner should provide the following information:

a) Determine the nature and severity of the Veteran's right wrist disabilities.  To include whether his current disabilities would be tantamount to the loss of use of his right hand.

b) Identify all disabilities related to the Veteran's right wrist to include his carpal tunnel syndrome of the right hand and any residuals of the fracture right wrist.

c) Determine the nature and current severity of all impairments due to the Veteran's service-connected right wrist disability

d) Describe the extent to which the Veteran's right wrist disability interferes with his ability to work.

3.  Thereafter, provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist with respect to his TDIU claim.  

This examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation. 

In offering this impression, the examiner must acknowledge and take into account the Veteran's education of one year of college, training, and work history as a heavy equipment operator.  All findings and conclusions should be set forth in a legible report, accompanied by a rationale.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



